EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,603,864 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Fink on 3/2/21.
The application has been amended as follows: 

The claims have been amended as on the attached pages.
In the specification, paragraph [0001], after “March 12,2019,”  --now US Patent 10,603,864,-- has been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record does not teach or clearly suggest four corrugating rolls with nips between them wherein the distal faces of the teeth of the first and second corrugating roll were rounded and those of the third and fourth were flattened relative to the first and second sets.  Regarding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746


/BARBARA J MUSSER/Primary Examiner, Art Unit 1746